PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


OBLON, MCCLELLAND, MAIER & NEUSTADT, L.L.P.
1940 DUKE STREET
ALEXANDRIA, VA 22314





In re Application of HAYASHI et al.
Appl. No.: 16/293,980
Filed: 6 Mar 2019
For:  Gas Sensor Including Sensing Section For Sensing Predetermined Physical Quantity And Voltage Switching Section For Switching Between Voltages For Heating Gas Sensitive Film
::::::::


DECISION ON PETITION
    UNDER 37 CFR 1.181



This is a decision on the petition under 37 CFR. 1.181(a)(3), filed on April 19, 2021, requesting the consideration of documents (AA), (AO), (AP) and (AQ) cited in the Information Disclosure Statement filed on April 8, 2021.
The petition is DISMISSED AS MOOT.
A review of the application prosecution history reveals the documents (AA), (AO), (AP) and (AQ) cited in the Information Disclosure Statement filed on April 8, 2021 were considered and initialed on the form PTO-1449 by the examiner in the Corrected Notice of Allowability mailed on April 22, 2021.
Therefore, the petition is dismissed as moot, as the relief requested has already been provided.
Any questions regarding this decision should be directed to Lisa Caputo, Supervisory Patent Examiner, at phone number 571-272-2388.

___/TASHIANA R ADAMS/      Director, Technology Center 2800                                                                                                                                                                                                  ____________________
Tashiana Adams
Director
Patent Examining Technology Center 2800
TA:lc:dr